Citation Nr: 0827120	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on aid 
and attendance.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident, as a result of treatment received from a Department 
of Veterans Affairs medical facility.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for for lumbarization of L5-S1, and degenerative 
changes to L5-S1.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
RO in Louisville, Kentucky, which denied entitlement to 
special monthly compensation, 38 U.S.C. § 1151 compensation 
and declined to reopen the previously denied service 
connection claim.  


FINDING OF FACT

The Board was notified by the RO in August 2008 that the 
veteran had died on February [redacted], 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


